DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Joel M. Gotkin, Oliff PLC on July 27, 2022.

The application has been amended as follows: 
a. Claim 4 amended with underlined section added. 
4.	The container production method according to claim 1, wherein the pressing portion includes a pair of pressing portions and in the liquid discharge step, the trunk of the container after molding is pressed with the trunk sandwiched between the pair of pressing portions disposed with each front end thereof opposed to each other in a horizontal direction.

b. Claims 6, 7, 8, 9, 11 and 12 canceled.


Allowable Subject Matter
	Claims 1, 4-5 and 10 allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 recites that “...an inside of the container blocked with respect to the liquid supply path by closing the filling nozzle with a seal body and with a discharge path branched from the filling nozzle opened, the liquid in the container is discharged to outside through the discharge path by pressing the trunk of the container by the pressing portion...” After search and consideration, examiner was unable to discover prior art references which disclosed, taught or suggested this feature of Claim 1.
	The closest prior art references include  Kannengiesser (US 2015/0328823), Kharchenko (CN 10603043 with citations to English equivalent US 2017/0021553) and Haesendonckx (US 2012/0266567) – of record. 
	While Kannengiesser discloses a liquid discharge step of release the mold with the pressing of the trunk of the container after molding with a pressing portion, 
	it does not disclose that the filling nozzle is configured to be opened and closed with respect to the liquid supply path by a seal body nor that the liquid in its discharge path is discharged to the outside of the liquid supply path and filling nozzle.  
	Kharchenko discloses the aspect of opening and closing of the filling nozzle in respect to the liquid supply by a seal body and has a branched outlet, but as in Kannengiesser, there is no opening -closing valve which is different from the seal body and there is no discharge path branched from the filling nozzle. 
	Haesendonckx teaches an opening-closing valve different from the seal provided at the discharge path but while the filling nozzle appears to be opened and closed with respect to the liquid supply path by a seal body and there is a discharge path branched from the filling nozzle opposite to the liquid supply pat with respect to the portion closed by the seal body, however, the inside of the container is not blocked with respect to the liquid supply path with the liquid in the container being discharged through the discharge path branched from the filling nozzle opened, by pressing the trunk of the container by the pressing portion. See figures below:


    PNG
    media_image1.png
    1045
    294
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    865
    674
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    853
    620
    media_image3.png
    Greyscale


	 Therefore none of these references singly or in combination disclosed or taught or suggested the combination of the 1) inside of the container blocked with respect to the liquid supply path by  2) closing the filling nozzle with a seal body and with  3) a discharge path branched from the filling nozzle opened by means of a pressing portion– see Figure 8 instant application below:
					
    PNG
    media_image4.png
    549
    237
    media_image4.png
    Greyscale

	 
	Other prior art references investigated and considered include Sato (US 2014/0367895), Hansen (US 4,926,613 from IDS), Lisch (US 2012/0207872) with Tabata (WO 2015/079627 from English equivalent US. 2017/0100873 from IDS),  Boyd (US 6,767,197), which all disclosed headspace sealing means but no fluid discharge from inside the container only and Kashima (JP 2000062009A) which disclosed a pressing means to the container trunk.
	However, while these prior art referenced all disclosed various features which could in combination indicate some of the limitations of claim 1 and its dependencies, none of these indicated the unique combination of the three features of blocking of the inside of the container by means of the closing of the filling nozzle with a seal body with a discharge path branched from the filling nozzle opened by means of a pressing portion. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712